Registration No. 333-194049 File No. 811-22943 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 2 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 3 x OPPENHEIMER EMERGING MARKETS INNOVATORS FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. 225 Liberty Street 11th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing, pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 13th day of January, 2015. Oppenheimer Emerging Markets Innovators Fund By: Arthur P. Steinmetz* Arthur P. Steinmetz President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the January 13, 2015 Brian F. Wruble Board of Trustees Arthur P. Steinmetz.* President and January 13, 2015 Arthur P. Steinmetz. Principal Executive Officer Brian W. Wixted* Treasurer, Principal January 13, 2015 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee January 13, 2015 David K. Downes Matthew P. Fink* Trustee January 13, 2015 Matthew P. Fink Edmund P. Giambastiani, Jr.* Trustee January 13, 2015 Edmund P. Giambastiani, Jr. William F. Glavin, Jr.* Trustee December 23, 2014 William F. Glavin, Jr. Elizabeth Krentzman.* Trustee January 13, 2015 Elizabeth Krentzman Mary F. Miller* Trustee January 13, 2015 Mary F. Miller Joel W. Motley* Trustee January 13, 2015 Joel W. Motley Joanne Pace* Trustee January 13, 2015 Joanne Pace Daniel Vandivort* Trustee January 13, 2015 Daniel Vandivort Peter I. Wold* Trustee January 13, 2015 Peter I. Wold
